   Case 2:20-cv-00079-KS-MTP Document 1-1 Filed 04/30/20 Page 1 of 6



      Case: 34C12:20-cv-00021        Document #: 2       Filed:(|)3/23/2020     Page 1 of 11


             IN THE CIRCUIT COURT OF JONES COUNTY,MISSISSIPPI
                               SECOND JUDICIAL DISTRICT



CHRISTOPHER HENRY TANNER                                                            PLAINTIFF



VS.                                                         Civil Action No,


WENDELL L.STEVENS,CRETE
CARRIER CORPORATION,
JOHN DOE ENTITIES 1 -5
and JOHN DOES 1-5                                                                DEFENDANTS




                                         COMPLAINT
                                (JURY TRIAL DEMANDED)

        PlaintifF, Christopher Henry Tanner files the following Complaint against Wendell L.

Stevens, Crete Carrier Corporation., John Does Entities 1-5 and John Does 1-5,

                                           PARTIES


        1.     Christopher Henry Tanner is an adult resident of60 Circle 6801,Quitman, MS,

Clarke County, Mississippi 39355.

        2.     Defendant, Wendell L. Stevens is, upon informaliion and belief, an adult resident

of81 Stevens Road, Midway, Georgia 31320, where he can be served with service ofprocess.

        3.     Defendant, Crete Carrier Corporation, is a trucking business organized in

the State ofNebraska and transacting business in the State of Mi^issippi on the date at issue, and

may be served with process at Crete Carrier Corporation, Curtis Ruwe, General Counsel, 400

NW 56"' Street, Lincoln, Nebraska 68528.

       4.     John Doe Entities 1 - 5 are any unknown ccjmpanies who may have been

responsible for or who may have contributed to the negligence alleged herein. They may be

added as defendants when their identities become known.



                                                                                                     EXHIBIT


                                                                                                      A
   Case 2:20-cv-00079-KS-MTP Document 1-1 Filed 04/30/20 Page 2 of 6



    Case; 34CI2;20-cv-00021           Document#: 2        Filed: 03/23/2020    Page 3 of 11



        5.     John Doe Persons 1 - 5 are any unknown person^ who may have been responsible

for or who may have contributed to the negligence alleged|herein. They may be added as
defendants when their identities become known.

                                 JURISDICTION AND VENUk

        6.     This Court has jurisdiction over the subject matter ofthis action pursuant to Miss.
Const. Art.6 § 156 and Miss. Code Ann.§ 9-7-81.

        7.     Venue is proper under Miss. Code Ann.§ 11-11-3 as substantial part ofthe events

or omissions giving rise to the claims occurred in this district, i

                                              FACTS


        8.     On or about February 27,2018,Defendant Wendell L. Stevens, an employee of

Crete Carrier Corporation was driving westbound on Chantilly Street at Herbert Avenue, making

a left-hand tum onto the northbound ramp of1-59.

        9.     At the same place and time,Plaintiff, Christopher Henry Taimer was a passenger

in a vehicle driven by Christopher Lane Taimer,at approximately 35 mph,heading eastbound on

Chantilly Street at Herbert Avenue.

        10.    Defendant, Wendell L. Stevens failed to yield the right-of-way ofthe vehicle in

which Plaintiff was a passenger resulting in a head-on collision.

        11.    Asa result ofthis collision. Plaintiff^ Christopher[Henry Tanner suffered bodily

harm.

                            COUNTI
 NEGLIGENCE AND GROSS NEGLIGENCE OF CRETE CARRIER CORPORATION;
         NEGLIGENT HIRING.TRAINING.ENTRUSTMENT.SUPERVISION.
                     RETENTION AND MAINTENANCE

        12.    All preceding statements and allegations of the Complaint are incorporated and

re-alleged as ifexpressly set forth herein.
   Case 2:20-cv-00079-KS-MTP Document 1-1 Filed 04/30/20 Page 3 of 6



     Case: 34CI2;20-cv-00021          Document#: 2       Filed: 03/23/2020      Page 5 of 11


         13.   Defendant, Crete Carrier Corporation is the jregistered owner of U.S. DOT

number 73705 and is therefore responsible for the acts ofthe driver ofthat vehicle.

         14.   Crete Carrier Corporation employed Defendant, Wendell L. Stevens and is

therefore responsible for his acts.

         15.   Defendant, Crete Carrier Corporation was required to teach and train Defendant

Wendell L. Stevens so that he was able to understand and obey the rules and regulations

contained in the FMCSR.

         16.   Defendant, Crete Carrier Corporation, was negligent, and grossly negligent in:

         a.    hiring and/or contracting with Defendant, Wendell L. Stevens to drive the tractor
               trailer at issue;

         b.    training ofDefendant, Wendell L. Stevens on the'FMCSR and compliance;

         c.    failing to supervise Defendant, Wendell L. Stevens while driving the tractor-
               trailer;

         d.    failing to train Defendant, Wendell L.Stevens to properly drive the tractor-trailer;

         e.    failing to train Defendant, Wendell L. Stevens;to properly inspect the tractor-
               trailer;

         f.    failing to train Defendant, Wendell L. Stevens to properly maintain the tractor-
               trailer,

         g.    entrusting Defendant, Wendell L. Stevens with the tractor-trailer;

         h.    retaining Defendant, Wendell L. Stevens to drive the tractor-trailer,

         i.    failing to conduct proper and required checks on the background of their
               employee, agent and/or contractor. Defendant, Wendell L. Stevens; and

         j.    failure to exercise ordinary care to determine their employees', agents' and/or
               contractors' fitness for the task ofdriving a commercial vehicle interstate.

         17.   Defendant, Crete Carrier Corporation had a duty to promulgate and enforce rules

and regulations to ensure its drivers and vehicles were reasonably safe, and negligently failed to

do so.

                                                3
   Case 2:20-cv-00079-KS-MTP Document 1-1 Filed 04/30/20 Page 4 of 6



    Case; 34CI2;20-cv-00021           Document#: 2         Filed: 03/23/2020       Page 7 of 11


        18.    Defendant, Crete Carrier Corporation through their agents and employees, knew,

had reason to know, or should have known by exercising reasonable care, about the risks set

forth in this complaint and that by simply exercising reasonable care these risks would be
reduced or eliminated.

        19.    The negligence of Defendant, Crete Carrier Corporation was a proximate cause of
the injuries sustained by the Plaintiff Christopher Henry TannerJ

        20.    As a result of the negligence of Defendant, Crete Carrier Corporation, Plaintiff

Christopher Henry Tanner suffered serious iiyuries affecting hisjactivities of normal daily living.
        21.    As a result of the negligence of Defendant, Crete Carrier Corporation, Plaintiff

Christopher Henry Taimer is entitled to recover damages for his past, present, and future medical

expenses, and past, present, and future loss of Income, and other economic and non-economic
loss.

                                             COUNTn
        NEGUGENCE AND GROSS NEGUGENCE OF Vl^ENDELL L.STEVENS

        22.    All preceding statements and allegations ofPlaintiff's complaint are incorporated

herein and realleged as ifexpressly set forth herein.

        23.    At the time ofthe collision. Defendant, Wendell L. Stevens failed to exercise due

care by driving the tractor trailer carelessly and erratically and failing to timely apply his brakes,

alter direction oftravel, or take any other appropriate action when he, by the exercise ofdue and

reasonable care, should have seen the vehicle in front ofhim.

        24.    At all times relevant hereto, Christopher Henry T^er exercised ordinary care in

operating his vehicle.

        25.    The tractor trailer driven by Defendant, Wendell L. Stevens was driven with the

permission ofDefendant, Crete Carrier Corporation.
    Case 2:20-cv-00079-KS-MTP Document 1-1 Filed 04/30/20 Page 5 of 6



     Case; 34CI2:20-cv-00021          Document#: 2          Filed; 03/23/2020     Page 9 of 11


        26.    Upon in formation and belief,the tractor trailer driven by Defendant, Wendell L.

Stevens was driven in the course and scope ofhis employment with the business ofDefendant,

Crete Carrier Corporation.

        27.     In order to put the matter at issue.Plaintiff alleges that Crete Carrier corporation

was negligent in the hiring, supervision,training, and retention of Defendant, Wendell L. Stevens

and is responsible for negligent entrustment oftheir tractor trailer to his care, and these acts of

negligence,combined and concurring vrith the other acts ofnegligence ofthe Defendants,

proximately resulted in the damages to the Plaintiff.

        28.    At the time and place ofthis collision, Defendant Wendell L. Stevens was

generally negligent under the circumstances then and there existing in that he:

        a.     Failing to keep his vehicle under control;

        b.     Failing to keep a proper lookout;

        c.     Failing to timely apply his brakes, alter direction oftravel, or take any other
               appropriate action when he, by the exercise ofdue and reasonable care, should
               have seen the vehicle in front ofhim;

        d.     Failing to operate his vehicle in a safe and prudent manner;

        e.     Failing to yield the right-of-way of oncoming traffic;

        f.     Driving in a reckless manner;

        g.     Such other actions or inactions that may be shown at a hearing ofthis cause.

        29.    Defendant, Wendell L. Stevens' negligence proximately caused the collision with

the vehicle that Christopher Henry Tanner was a passenger in and his resulting damages and

injuries.

                                      PUNITIVE DAMAGES


       30.    Plaintiffhereby alleges and incorporates by reference Paragraphs 1-29 ofthe

Complaint as iffully stated herein.
   Case 2:20-cv-00079-KS-MTP Document 1-1 Filed 04/30/20 Page 6 of 6



   Case: 34Ci2:20-cv-00021            Document #: 2        Filed: 03/23/2020      Page 10 of 11



       31.     Pursuant to the Defendants' gross negligence and willful, wanton and reckless

disregard for the life of Plaintifi^ Christopher Henry Tanner, Plaintiff is entitled to an award of

punitive damages to be determined by the trier offact.

               COMPENSATORY DAMAGES SUSTAINED BY PLAINTIFF

       32.     Plaintiff hereby realleges and incorporates by reference Paragrapiis 1-31 ofthe

Complaint as iffully stated herein.

       33.     As a direct and proximate cause ofDefendants" actions and inactions. Plaintiff,

Christopher Henry Tanner, has been forced to suffer tremendous economic and non-economic

damages such as:

       a.      Past, present and future medical expense
       b.      Past and future loss of earning capacity;

       c.      Past and fliture pain and suffering;

       d.      Past and future mental anguish, psychological and emotional injuries;

       e.      Permanent injuries and disability; and

       f.      All other injuries and damages to be proven at the trial of this matter.

       Respectfiilly submitted, this I'l^day ofFebriuiry,2020,
                                            CHmSTOPHER HENRY TANNER,PLAINTIFF

                                            Bv:
                                                  C. Cooper MilesJ Esq.(MSB# 101945)
                                                   Attorneyfar the\Plamfiff


OfCounsel:
Schwartz & Associates, P.A.
162 East Amite Street(39201)
Post Office Box 3949
Jackson, Mississippi 39207-3949
Telephone: 601-988-8888
Facsimile:    601-949-7929
cmiles@l call.org
